Exhibit 10.5A

AMENDMENT TO

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT GRANT

This AMENDMENT TO PERFORMANCE STOCK UNIT GRANT (the "Amendment"), dated as of
April 28, 2014 (the "Date of Amendment"), is delivered by American Water Works
Company, Inc. (the "Company") to ______________________ (the "Participant") to
amend that certain PERFORMANCE STOCK UNIT GRANT.

RECITALS

WHEREAS, the Company has previously awarded the Participant a Performance Stock
Unit Grant dated February 20, 2014 that may be earned based on performance goals
relating to compounded earnings per share growth and operational efficiency
improvement (the "Grant Agreement"), governed by the terms of the American Water
Works Company, Inc. 2007 Omnibus Equity Compensation Plan (the "Plan");

WHEREAS, the Committee has determined to amend the Grant Agreement to cause the
Participant to become vested upon the attainment of certain age and service
conditions;

NOW, THEREFORE, the parties to this Amendment, intending to be legally bound
hereby, agree as follows:

1.        Vesting Upon Retirement. Notwithstanding any provision of the Grant
Agreement to the contrary, if, at least one year after the beginning of the
Performance Period, but prior to the end of the Performance Period, the
Participant ceases to be employed by, or provide service to, the Employer (for
any reason other than for Cause) after the Participant's attainment of age 62
and completion of five (5) total years of service with the Employer, the
Participant will earn the number of Performance Units that would have been
earned if the Participant had remained employed through the last day of the
Performance Period, if the performance goal and the requirements of this Grant
are met as of the last day of the Performance Period.

2.        No Other Changes to Grant Agreement. The terms otherwise set forth
under the Grant Agreement shall not be modified by this Amendment except as
expressly amended above.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Amendment, effective as of the Date of Amendment.

AMERICAN WATER WORKS COMPANY, INC.

By:    Jeffry E. Sterba

logo [g2014050720244091858.jpg]

Its:    President and CEO

 